Name: Commission Regulation (EEC) No 540/91 of 5 March 1991 derogating from Regulation (EEC) No 416/91 adopting interim protective measures on application for STM licences in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 6. 3 . 91 Official Journal of the European Communities No L 59/ 17 COMMISSION REGULATION (EEC) No 540/91 of 5 March 1991 derogating from Regulation (EEC) No 416/91 adopting interim protective measures on application for STM licences in the beef and veal sector measures by Regulation (EEC) No 416/91 (4) ; whereas, in view of the fact that those measures entail in particular the suspension of the issuing of STM licences, of the situ ­ ation of the market in Spain and of the foreseeable trend in trade, that suspension should be waived as from 18 March 1991 for fresh and chilled beef and veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3690/90 (3) sets the indicative ceiling for imports into Spain of certain beef and veal products for 1991 ; Whereas applications for STM licences lodged during the period 11 to 15 February 1991 for fresh or chilled meat relate to quantities exceeding the fraction of the indicative ceiling applying for the first quarter of 1991 ; Whereas the Commission accordingly adopted, by an emergency procedure, appropriate interim protective HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 3 (b) of Regulation (EEC) No 4026/89 , STM licences may be issued from 18 March 1991 for fresh or chilled beef and veal . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 293 , 27. 10 . 1988 , p. 7 . (3) OJ No L 357, 20 . 12. 1990, p. 27. (4) OJ No L 49, 22. 2. 1991 , p. 16 .